UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                 No. 99-30328
                               Summary Calendar


                            SCOTT RINEHART JONES

                                                        Plaintiff-Appellant,

                                    versus

                      AMERICAN COUNCIL ON EDUCATION

                                                         Defendant-Appellee.

             Appeal from the United States District Court
                 for the Middle District of Louisiana
                           (98-CV-592-C-M2)
                          September 21, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

            This appeal concerns the district court’s dismissal of

the plaintiff’s complaint under Federal Rule of Civil Procedure

12(b)(6).       Because    the   court    relied    improperly     on   factual

inferences,     we   reverse     the   order    and    remand    for    further

proceedings.




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except for the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
                                  BACKGROUND

             Appellant    Scott   Rinehart    Jones    (“Jones”)    filed   suit

against the American Council on Education (“ACE”) alleging that ACE

violated the Americans with Disabilities Act, 42 U.S.C. §12102,

when ACE, the developer of and administrator in Louisiana of the

Tests   of    General    Educational    Development    (the   “GED”),   denied

Jones’s request to modify questions on the GED to simple, direct

questions.     Claiming to suffer from various learning disabilities,

Jones requested from ACE certain accommodations in taking the GED.

Specifically, he requested that ACE give him extra time, give him

a private examination room, allow him to use a calculator, and

modify the test so that it contained only simple, direct questions

without      multiple    parts.        ACE   allowed    all   the    requested

accommodations except the last.

             In the district court’s dismissal of Jones’s suit, the

court held that Jones’s request for accommodation was ureasonable

and thus not an accommodation permitted by the ADA.                 In finding

Jones’s request unreasonable, the court concluded that the request

imposed an unreasonable financial and administrative burden and

would alter the nature of the test.

                                  DISCUSSION

             “We review a Rule 12(b)(6) dismissal de novo.”           Cinel v.

Connick, 15 F.3d 1338, 1341 (5th Cir. 1994).              A complaint should

not be dismissed under Rule 12(b)(6) unless it appears beyond doubt

that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.         See Conley v. Gibson, 355


                                        2
U.S. 41, 45-46, 78 S. Ct. 99, 102, 2 L. Ed. 2d 80 (1957); Lowrey v.

Texas A&M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997).

            Although much of the district court’s reasoning makes

intuitive   sense,   the   court   based    its   decision   on   what   are

essentially factual assumptions, such as the impact on norming of

test results created by changing the question format and even the

basic content of the GED exam.          Factual inferences may be drawn

upon a motion for summary judgment after admissible evidence has

been introduced, but not upon a motion to dismiss on the pleadings

for failure to state a claim.       While it may be doubtful that the

appellant will prevail on the merits, the pleadings adequately

stated a claim upon which relief could be granted.

            We therefore REVERSE the district court’s order and

REMAND the case for further proceedings.

            REVERSED and REMANDED.




                                    3